Citation Nr: 0028805	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-31 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Evaluation of the post-operative residuals of a right 
knee injury, currently evaluated as 10 percent disabling.  

2.  Evaluation of arthritis of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In June 1997, a hearing was held, at the RO, before Constance 
B. Tobias, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  

In August 1999, a video conference hearing was held with 
Constance B. Tobias, the Board member making this decision, 
designated to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West Supp. 2000).  The veteran withdrew his 
request for a personal hearing before a Board member.  It was 
agreed that the file would be held open for the veteran to 
submit additional evidence after the hearing and the veteran 
waived initial consideration of the additional evidence by 
the RO.  Cf. 38 C.F.R. § 20.1304(c) (1999).  The veteran's 
submissions were received.  

Also at the August 1999 video conference hearing, the veteran 
and representative expressed disagreement with the January 
1999 rating decision which considered that veteran's jaw 
complaints, granted service connection for bilateral 
temporomandibular joint (TMJ) dysfunction and rated the 
disability at 10 percent.  A notice of disagreement with a 
rating decision must be submitted to the RO.  38 C.F.R. 
§ 20.300 (1999).  In September 1999, a timely notice of 
disagreement with the January 1999 rating decision was 
received by the RO.  The statement of the case was issued on 
March 2, 2000.  A timely substantive appeal is not of record.  
Consequently, the Board does not have jurisdiction of these 
additional issues.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 2000).  

The Board's February 2000 decision rendered final decisions 
on several issues.  The issue of evaluation of the post-
operative residuals of a right knee injury, currently 
evaluated as 10 percent disabling, was remanded for 
examination of the veteran.  The requested development was 
done.  As a result, the RO granted service connection for 
arthritis of the right knee and assigned a separate 10 
percent evaluation for the arthritis.  The RO also granted 
special monthly compensation under 38 U.S.C.A. § 1114(s) 
(West 1991 & Supp. 2000).  As the requested remand 
development has been completed, the Board proceeds with its 
review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The post-operative residuals of a right knee injury are 
manifested by slight effusion and the veteran's perception of 
instability without objective evidence of instability.  

3.  The arthritis of the right knee is manifested by 
crepitus, complaints of pain and limitation of motion to 135 
degrees without pain.  Pain has no other affect on right knee 
function.  There is no instability, locking, weakened 
movement, fatigability or incoordination.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
post-operative residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including § 4.7 and Code 5259 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45 and Codes 5010, 5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's increased rating claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected 
disabilities have worsened raises plausible claims.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Review of the medical history in accordance with 38 C.F.R. 
§§ 4.1, 4.2 includes service medical records which disclose 
that, during service, the veteran experienced pain and a 
grinding sensation in the right knee area.  

On the November 1973 VA examination, the veteran reported the 
surgical removal of the lateral meniscus from the right knee 
about 8 weeks earlier.  He reported continued knee pain.  A 3 
inch surgical scar was noted on the right knee, lateral to 
the patella.  Knee motion was still painful but not limited.  

A December 1973 rating decision granted service connection 
for the post operative residuals of a right knee injury, 
rated as 10 percent disabling under Code 5259.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic.  This is the only rating assignable under this 
code.  38 C.F.R. Part 4, Code 5259 (1999).  Higher or other 
ratings would have to be assigned under other codes.  

At the February 1994 RO hearing, the veteran testified that 
he had knee problems all the time; that he fell down; and 
that there were occasions when he lost control of his leg.  
He reported private treatment, with a brace being prescribed.  
In accordance with 38 C.F.R. § 3.103, the hearing officer 
discussed evidence which might be submitted to support the 
claim.  

Private medical records were received in March 1994.  An 
operative report shows that, in August 1973, E. L. Barrett, 
M.D., treated a right lateral torn meniscus with a 
meniscectomy.  There was a bucket handle tear and the 
posterior horn was separated with a knife.  Post surgical 
notes show some effusion and limitation of flexion in 
September 1973.  In October 1973, the veteran complained of 
catching and crackling.  The was some limitation of motion 
and synovitis.  A December 1981 X-ray showed the knee joint 
space was well maintained.  There was a small spur at the 
tibial plateau.  

On a general examination in April 1996, range of motion 
testing in the lower extremities produced some pain and 
limitation.  

At the June 1997 Board hearing, the veteran testified that 
his knee would give out causing him to fall.  He stated that 
he used a cane because of the knee.  A brace had also been 
recommended.  He testified of knee pain and swelling, as well 
as difficulty walking and standing.  The Board Member 
discussed the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103 (1999).  

A VA clinical note dated in February 1999 recorded complaints 
of pain in several joints, including the knees.  

On the August 1999 video conference hearing, the veteran 
described recent treatment for his right knee.  He testified 
that the right knee continued to give way, swell and have 
limited motion.  Again, the Board Member discussed the 
submission of additional evidence.  Cf. 38 C.F.R. § 3.103 
(1999).  Additional evidence on other issues was received.  

Pursuant to the Board's February 2000 remand, the veteran was 
examined in March 2000.  He stated that the knee went out at 
least once a month on him and bothered him all the time with 
aching.  He reported swelling.  He stated that walking on 
concrete caused more discomfort and that he used a cane 
because of the knee.  He stated that he had no flare-ups, 
dislocation or subluxation.  Physical examination showed the 
range of motion was from 0 to 135 degrees.  The doctor 
commented that there did not appear to be any pain on motion 
from 0 to 135 degrees.  There was crepitus on motion.  There 
was slight effusion.  There were negative McMurray's, 
Apley's, and Steinmann's tests.  There was no collateral or 
cruciate instability.  The doctor commented that he was not 
able to demonstrate meniscal signs or ligamentous 
instability.  The physician further reported that there did 
not appear to be any instability, locking, weakened movement, 
fatigability or incoordination.  Cf. 38 C.F.R. § 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  There did appear to be 
some slight atrophy in the musculature of the right knee 
itself.  It was the doctor's feeling that the effusion gave 
the impression of disuse atrophy and it was difficult to 
determine if it was due to weight bearing or not.  X-rays 
disclosed significant degenerative changes in the right knee.  

The Board has considered the various criteria for rating knee 
disabilities.  38 C.F.R. § 4.71a (1999).  There is no 
evidence of ankylosis of the knee ratable under Code 5256.  
The restriction of knee motion is not analogous to and does 
not approximate the absence of motion associated with 
ankylosis.  38 C.F.R. §§ 4.7, 4.20 (1999).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1999).  Subluxation or instability can be rated separately 
from ratings based on pain and limitation of motion.  
VAOPGCPREC 23-97 (July 1, 1997).  While the veteran has 
reported that the knee occasionally gives way, he has not 
described subluxation or instability.  The evidence from a 
trained medical professional is the most probative.  No 
physician has reported subluxation or instability.  On the 
March 2000 VA examination, the doctor stated that there was 
no instability.  The evidence on this point is not in 
approximate balance.  The preponderance of evidence 
establishes that there is no subluxation or instability 
ratable under Code 5257.  

A dislocated semilunar cartilage or meniscus, with frequent 
episodes of "locking," pain, and effusion into the joint 
will be rated as 20 percent disabling.   38 C.F.R. Part 4, 
Code 5258 (1999).  In this case, the veteran has had knee 
surgery and there is no evidence that he still has a 
dislocated semilunar cartilage or meniscus.  Residual 
symptoms such as locking, pain, and effusion must be rated 
under Code 5259.  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic.  38 C.F.R. Part 4, Code 5259 (1999).  Code 5258 
lists meniscus symptoms as including locking, pain, and 
effusion.  Thus, the pain reported by the veteran and the 
effusion noted by the examiner are appropriately rated as 10 
percent disabling under Code 5259.  This is the highest 
rating assignable under this code.  A higher rating would 
require a disability which meets other criteria for knee 
impairment.  

Degenerative joint disease or arthritis has been determined 
to be part of the natural progress of the service-connected 
meniscectomy.  Code 5010 provides that arthritis due to 
trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  38 C.F.R. § 4.59 
(1999).  

In this case, X-rays disclosed arthritis in the right knee.  
Examination revealed crepitus and a limitation of motion.  
These factors meet the criteria for a 10 percent rating under 
38 C.F.R. §§ 4.59, 4.71a, Codes 5003, 5010 (1999).  A higher 
rating would require that the pain and other symptoms result 
in a functional impairment which meets other criteria for 
knee impairment under other diagnostic codes.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  Thus, for a higher rating, the disability would have 
to approximate the functional equivalent of a limitation of 
flexion to 30 degrees.  

There is no evidence of a limitation of flexion to 30 
degrees.  The report of the March 2000 examination shows that 
the doctor considered pain and other factors set forth in 
38 C.F.R. §§ 4.40, 4.45, as required in DeLuca.  The 
physician found that there was flexion to 135 degrees, 
without pain, instability, locking, weakened movement, 
fatigability or incoordination.  Here again, the medical 
findings provide the most probative evidence as to whether 
the functional impairment approximates the requirements for a 
higher rating.  The preponderance of evidence establishes 
that the service-connected knee disability does not 
approximate the criteria for a higher evaluation based on 
limitation of flexion.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees from the straight leg position; 10 percent 
disabling where extension is limited to 10 degrees; 20 
percent disabling where extension is limited to 15 degrees; 
30 percent disabling where extension is limited to 20 
degrees; 40 percent disabling where extension is limited to 
30 degrees; and 50 percent disabling where extension is 
limited to 45 degrees.  38 C.F.R. Part 4, Code 5261 (1999).  

There is no evidence of a limitation of extension ratable 
under Code 5261.  The veteran has not reported any impairment 
in extension.  On the March 2000 VA examination, he was able 
to extend the leg fully to the 0 degree position without 
pain.  There was no instability, locking, weakened movement, 
fatigability or incoordination.  The medical findings provide 
the most probative evidence as to whether the functional 
impairment approximates the requirements for a higher rating.  
The preponderance of evidence establishes that the service-
connected knee disability does not approximate the criteria 
for a higher evaluation based on limitation of extension.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45 (1999).  

There is no evidence of nonunion or malunion of the tibia or 
fibula ratable under Code 5262.  There is no evidence of genu 
recurvatum ratable under Code 5263.  After considering the 
information provided by the veteran and the medical 
personnel, the Board finds no basis to assign a higher or 
another separate rating for the service-connected right knee 
disability.  38 C.F.R. § 4.71a (1999).  

There is no evidence that the post surgical knee scars are 
ulcerated, tender and painful on objective demonstration, or 
that they limit knee function.  There is no basis for a 
separate, compensable rating for the knee surgery scars.  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (1999).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO (see 
statement of the case dated in May 2000), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evaluation of the post-operative residuals of a right knee, 
injury in excess of 10 percent disabling is denied.  

Evaluation of the arthritis of the right knee, in excess of 
10 percent disabling, is denied.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 


